 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    PETER BOTTZECK,                                          Case No. 2:19-cv-00363-APG-GWF
 8                                            Plaintiff,
              v.                                                              ORDER
 9
      TEAMSTERS LOCAL 631,
10

11                                         Defendants.
12

13          This matter is before the Court on Plaintiff’s Application to Proceed in Forma Pauperis
14   (ECF No. 1), filed February 28, 2019.
15     I.   Application to Proceed In Forma Pauperis
16          Plaintiff filed this instant action and attached a financial affidavit to his Application to
17   Proceed in Forma Pauperis (ECF No. 1) pursuant to 28 U.S.C. § 1915. Plaintiff alleges reverse
18   racial discrimination claims in violation of Title VII of the Civil Rights Act of 1964 (“Title VII”).
19   See Compl. (ECF No. 1-1). Reviewing Plaintiff’s financial affidavit pursuant to 28 U.S.C. § 1915,
20   the Court finds that Plaintiff is unable to pre-pay the filing fee. As a result, Plaintiff’s application
21   to proceed in forma pauperis is granted.
22    II.   Screening the Complaint
23       Upon granting a request to proceed in forma pauperis, a court must additionally screen a
24   complaint pursuant to 28 U.S.C. § 1915(e). Specifically, federal courts are given authority to
25   dismiss a case if the action is legally “frivolous or malicious” fails to state a claim upon which
26   relief may be granted or seeks monetary relief from a defendant/third party plaintiff who is immune
27   from such relief. 28 U.S.C. § 1915(e)(2). A complaint, or portion thereof, should be dismissed
28   for failure to state a claim upon which relief may be granted, “if it appears beyond a doubt that the
                                                           1
 1   plaintiff can prove no set of facts in support of his claims that would entitle him to relief. Buckey

 2   v. Los Angeles, 968 F.2d 791, 794 (9th Cir. 1992). A complaint may be dismissed as frivolous if

 3   it is premised on a nonexistent legal interest or delusional factual scenario. Neitzke v. Williams,

 4   490 U.S. 319, 327–28 (1989). Moreover, “a finding of factual frivolousness is appropriate when

 5   the facts alleged rise to the level of the irrational or the wholly incredible, whether or not there are

 6   judicially noticeable facts available to contradict them.” Denton v. Hernandez, 504 U.S. 25, 33

 7   (1992). When a court dismisses a complaint under § 1915(e), the plaintiff should be given leave

 8   to amend the complaint with directions as to curing its deficiencies, unless it is clear from the face

 9   of the complaint that the deficiencies could not be cured by amendment. See Cato v. United States,

10   70 F.3d 1103, 1106 (9th Cir. 1995).

11          The Court shall liberally construe a complaint by a pro se litigant. Eldridge v. Block, 832

12   F.2d 1132, 1137 (9th Cir. 2007). This is especially important for civil rights complaints. Ferdik

13   v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992). However, a liberal construction may not be used

14   to supply an essential element of the claim absent from the complaint. Bruns v. Nat’l Credit Union

15   Admin., 12 F.3d 1251, 1257 (9th Cir. 1997) (quoting Ivey v. Board of Regents, 673 F.2d 266, 268

16   (9th Cir. 1982)).

17          Rule 8(a)(2) of the Federal Rules of Civil Procedure requires that a complaint contain “a

18   short and plain statement of the claim showing that the pleader is entitled to relief.” Rule 8(d)(1)

19   requires that “[e]ach allegation must be simple, concise, and direct.” The purpose of Rule 8 is to

20   enable the court to determine whether the plaintiff has stated “a plausible claim for relief.” Ashcroft

21   v. Iqbal, 556 U.S. 662, 679 (2009). The Rule 8(a)(2) pleading standard does not require detailed

22   factual allegations. Id. at 678. However, to state a plausible claim for relief, a complaint must

23   contain both sufficient factual allegations (i.e. names, dates, and facts) and legal conclusions (i.e.,

24   specific laws defendants allegedly violated) that create a reasonable inference of liability. See

25   Iqbal, 556 U.S. 662, 678–79. A complaint that merely offers “labels and conclusions” will be

26   dismissed. Id.

27          Here, Plaintiff’s complaint fails to satisfy Rule 8’s standards and instead contains two

28   conclusory sentences wherein Plaintiff alleges that his rights were violated under Title VII based
                                                        2
 1   on reverse race discrimination. Without being provided further the Court is unable to determine

 2   whether Plaintiff’s claim may proceed. For this reason, the Court must dismiss Plaintiff’s

 3   complaint with leave to amend to correct the noted deficiency.

 4          If Plaintiff elects to proceed in this action by filing an amended complaint, he is informed

 5   that the court cannot refer to a prior pleading in order to make his amended complaint complete.

 6   Local Rule 15-1 requires that an amended complaint be complete in itself without reference to any

 7   prior pleading. This is because, as a general rule, an amended complaint supersedes the original

 8   complaint. See Valdez-Lopez v. Chertoff, 656 F.3d 851, 857 (9th Cir. 2011); see Loux v. Rhay,

 9   375 F.2d 55, 57 (9th Cir.1967). Once Plaintiff files an amended complaint, the original pleading

10   no longer serves any function in the case. Therefore, in an amended complaint, as in an original

11   complaint, each claim and the involvement of each defendant must be sufficiently alleged.

12   Accordingly,

13          IT IS HEREBY ORDERED that Plaintiff’s Motion to Proceed in Forma Pauperis (ECF

14   No. 1), is granted.

15          IT IS FURTHER ORDERED that the Clerk of the Court shall retain the Complaint (ECF

16   No. 1-2).

17          IT IS FURTHER ORDERED that Plaintiff shall have until June 28, 2019 to file his

18   amended complaint.

19          Dated this 28th day of May, 2019.

20

21
                                                          GEORGE FOLEY, JR.
22                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                     3
